Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
3.	 Claims 1-2, 4-19 and 21-23 are pending.
4.	Claims 10-12 and 14-19 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/30/2020.  The Examiner has extended the search to encompass the species of the prior art. 
5.	Claims 1-2, 4-9, 13 and 21-23 are under consideration for their full scope.
6.	Claim 6 is objected to because of the following informalities:  
Claim 6 recites “said variant” instead of “said active variant” and although it is not technically incorrect, it would be more clear to use the same terminology throughout the claims.
	Appropriate correction is required.
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.        Claims 1-2, 6-13 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the fragments of naturally occurring progranulin without significantly more. The 
Correction is required.
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 6 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is in possession of: the compositions of claims 1-2 and 4-5 and the polypeptides of claims 21-23
	Applicant is not in possession of:  active variants which bind to sortilin or HSP70.  
Applicant has disclosed only SEQ ID NO:4 and fragments of SEQ ID NO:4 which comprise ‘RDNRQ’ bind to HSP70 and which comprise ‘QLL’ which bind to sortilin.  However, the claims do not require these amino acid sequences to be present in the active variants.  Outside of these specific amino acid sequences there is no correlation between the structure of the variants and the functions of binding to HSP70 and sortilin.   Therefore, the skilled artisan cannot envision all the contemplated derivative or fragment PGRN possibilities recited in the instant claim. Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method. 
The specification has not adequately described any polypeptides that can bind to HSP70 or sortilin other than SEQ ID NO:4 or active variants of SEQ ID NO:4 which comprise 
The specification has not adequately demonstrated the correlation between the structure of the variants having substitutions and the functions of being able to be bind to HSP70 and sortilin.   The specification has not adequately described the recited active variants which can bind to HSP70 and sortilin
Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method. Adequate written description requires more than a mere statement that it is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC1993).  The Guidelines for the Examination of Patent Application Under the 35 U.S.C.112,  ¶1”Written Description” Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 20001, see especially page 1106 3rd column).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath  University of California v. Eli Lilly and Co. 43 USPQ2d 1398.
Applicant’s arguments filed on 11/12/2021 have been fully considered, but are not found persuasive.  
Applicant does not address the rejection with respect to the binding of active variants to HSP70 and sortilin.  
The rejection stands for reasons of record.
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



12.	Claims 1, 6, 13 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2015/268241 (PTO-892; Reference A) as evidenced by the attached sequence alignment and the specification on page 1.  
U.S. Patent Application Publication 2015/268241 teaches a composition comprising SEQ ID NO:10 in solution used for detecting autoantibodies in patient samples (In particular, claims, sequence listing, whole document). 
Reference SEQ ID NO:10 is the sequence for “human granulin” as taught by the reference.  The sequence is 576 amino acids in length and comprises instant SEQ ID NOs 4 and 6.  Since the sequence is 576 amino acids in length (unlike full length progranulin which the 
The reference teachings anticipate the claimed invention.

13.	Claims 1, 6 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/140086 (PTO-892; Reference N) as evidenced by the attached sequence alignment and the specification on page 1.  
WO 2011/140086 teaches a progranulin variant 2 (PRGN 21-588) of SEQ ID NO:241 for use in a fusion protein (In particular, Pages 54-55, Table 2 on page 99, whole document). 
Reference SEQ ID NO:241 is 576 amino acids in length and comprises instant SEQ ID NOs 4 and 6.  Since the sequence is 576 amino acids in length (unlike full length progranulin which the specification on page 1 teaches is 593 amino acds) it is encompassed by the term “fragment of progranulin” and since the sequence comprises SEQ ID NO:7 then the variant would bind to glucocerebrosidase.  The sequence comprises RDNRQ so it would bind to HSP70 and the sequence comprises QLL so it would bind to sortilin.
Claims 1 and 6 are included in this rejection because the composition does not recite any additional components.  
The reference teachings anticipate the claimed invention.
14.	Claims 1, 6 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2015/096858 (PTO-892; Reference O) as evidenced by the attached sequence alignment and the specification on page 1.  


Reference SEQ ID NO:2 is 576 amino acids in length and comprises instant SEQ ID NOs 4 and 6.  Since the sequence is 576 amino acids in length (unlike full length progranulin which the specification on page 1 teaches is 593 amino acids) the sequence is encompassed by the term “fragment of progranulin” and since the sequence comprises SEQ ID NO:7 then the variant 
Claims 1 and 6 are included in this rejection because the composition does not recite any additional components.  
The reference teachings anticipate the claimed invention.

15.	Claims 1, 6, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/023973 (PTO-892; Reference P) as evidenced by the attached sequence alignment and the specification on page 1.  
WO 2004/023973 teaches the 507 amino acid sequence of SEQ ID NO: 4331 and the 526 amino acid sequence of SEQ ID NO:4330.  The reference claim in claims 27-28 an isolated polypeptide selected from/consisting of SEQ ID NO:4330-4331, a polypeptide comprising a naturally occurring amino acid sequence at least 90% identical to SEQ ID NO:4330-4331, a biologically active fragment of a polypeptide having an amino acid sequence of SEQ ID NO:4330-4331, and an immunogenic fragment of a polypeptide having an amino acid sequence of SEQ ID NO:4330-4331 (In particular, claims, page 100, whole document). The reference also teaches compositions thereof comprising pharmaceutically acceptable excipient (In particular, page 109-110)
Reference SEQ ID NOs 4330-4331 are 507 and 526 amino acids respectively and both comprise instant SEQ ID NOs 4 and 6.  Since the sequences are 507 and 526 amino acids in length (unlike full length progranulin which the specification on page 1 teaches is 593 amino acids) the sequences are encompassed by the term “fragment of progranulin” and since the sequences comprises SEQ ID NO:7 then the variant would bind to glucocerebrosidase.  The 
Claims 1 and 6 are included in this rejection because the composition does not recite any additional components.  
The reference teachings anticipate the claimed invention.

16.	Claims 4-5 and 22-23 are objected to for dependence upon rejected base claims 1 and 21.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
November 20, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644